Title: To James Madison from Chandler Price, 14 December 1804
From: Price, Chandler
To: Madison, James


Sir.Philada. Decr. 14. 1804.
I have been duely favored with your polite Letter of the 7 Instant.
It was not untill this day that I found a Conveyance for the Wine. It is now shipped together with one for the President of the United States on board the Sloop Sally bound to Georgetown as per Bill Loading enclosed.
Having no Correspondent at Georgetown I have Consigned them to Order which will give you the trouble to send your Bill Loading to your freind There with Directions to act—And having United the Cask for the President in the same Bill Loading permit me to request the favor of you to Communicate the same to him that he may also give the Necessary Orders.
Both Casks are in Cases & the Young Gentleman who attended to the doing of that Omitted to notice the marks—the Case must therefore be removed from one before it Can be discovered to whom each belongs.


PX is for the President
}
but the mark on the Outside Case Cannot be depended on.


M for Yourself

My Blank Endorsement on the Bill Loading will enable the order for Delivery of both to be filled up as you may please to direct. I am Very respectfully Sir Your Mo: Obedt: Servant—
Chandr. Price
